 

 Specific Terms in this Exhibit have been redacted because confidential
treatment for those terms has been requested. The redacted material has been
separately filed with the Securities and Exchange Commission, and the terms have
been marked at the appropriate place with three asterisks [***] October 19, 2012
Side Letter Agreement

 
EXHIBIT 10.2






October 19, 2012
 
Champion Industries, Inc.
2450 First Avenue
Huntington, West Virginia  25728
Attention: Mr. Todd Fry
 
Re:Credit Facilities Extended to
Champion Industries, Inc. (the “Borrower”)
 


 
Ladies and Gentlemen:




Reference is hereby made to that certain First Amended and Restated Credit
Agreement dated as of October 19, 2012 (as amended and otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Lenders
party thereto, and Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent and as the L/C Issuer.  Reference is also made to (i) those
certain Warrants to be executed and delivered by Borrower to the Lenders
pursuant to the Credit Agreement (the “Warrants”); and (ii) that certain
Investors’ Rights Agreement to be executed and delivered by Borrower pursuant to
the Credit Agreement  (the “IRA”).  All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement, the Warrants, and the IRA, as applicable.


By countersigning this letter below, each Lender, the Borrower, each Guarantor
and the Shareholder each agree as follows:


Section 1.Matters pertaining to certain asset sale transactions.


Section 1.1.Matters Pertaining to Targeted Transactions identified in Credit
Agreement.  The parties hereto agree that any one or more of the following
transactions shall be designated as a Targeted Transaction, as such term is
defined in Section 1.1 of the Credit Agreement:


A.CGC Transaction.  The receipt of any final payments of Shareholders Equity,
the post closing adjustment, and the Hold Back Amount, as such terms are defined
in that certain Asset Purchase Agreement dated as of July 2, 2012 among
Safeguard Acquisitions, Inc., Interform Corporation and the Borrower (the
“Safeguard APA”).
 
 
 

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement
 
                 B.Sale of Government Receivables (a/k/a “Factoring”).  The
receipt of any proceeds from any credit facility or other financing transaction
providing for the financing, factoring or sale of any of the Borrower’s or
Guarantor’s Accounts (as such term is defined in the applicable Uniform
Commercial Code) which are payable to the Borrower or any Guarantor, or any of
them, by any federal, state, county, city or other governmental entity or
political subdivision thereof (collectively, “Government Receivables”),
including, without limitation, any financing that may be provided by the First
Bank of Charleston with respect to such Government Receivables.


C.*** Sale.  The receipt of any proceeds from the sale of *** (***), whether ***
is sold as a going concern or liquidated, including, without limitation, any
sale of any of *** assets, including, without limitation, any of its accounts
receivable, inventory, machinery and equipment.


D.Merten Equipment.  The receipt of any proceeds from the sale or liquidation of
any assets of The Merten Company including, without limitation, any of its
machinery and equipment.


E.Charleston Real Estate.  The receipt of any proceeds from the sale of that
certain warehouse facility located at 1563 Hansford Street in Charleston, West
Virginia.


F.Choctaw Facility.  The receipt of any proceeds from the sale of that certain
warehouse facility located at 13112 South Choctaw Drive in Baton Rouge,
Louisiana.


G.Sale Leaseback of *** Facility.  The receipt of any proceeds from any sale
leaseback transaction involving that certain real property located at ***.


Section 1.2.  The parties hereto hereby agree that the entity that is the
subject of the Targeted Transaction referenced in Section 2.8(b) of the Credit
Agreement is ***.


Section 1.3.  The parties hereto hereby agree that the Designated Transaction,
as such term is defined in Section 1.1 of the Credit Agreement, shall mean the
sale of all or any portion of the assets relating to ***, and all other assets
owned by the Borrower related to ***.


Section 1.4.  The parties hereto hereby agree that clause (viii) of the
definition of “EBITDA” set forth in Section 1.1 of the Credit Agreement shall be
subject to a cap of $300,000.00.
Section 1.5.  Pursuant to Section 5.5 of the Credit Agreement, the Borrower
hereby identifies the following litigation:  That certain litigation concerning
a dispute regarding *** filed in the United States District Court for the ***.


 
2

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement
 
                Section 2.Matters Pertaining to Warrants upon execution and
delivery of the Warrants.


Section 2.1.   Call Options.  (A)  Upon execution and delivery of the Warrants
by the Company, the holders of the Warrants hereby grant to the Company the
option (“Call Option A”) to purchase all but not less than all of the Warrants
then outstanding at a price equal to the Call Price (as defined in Section 2.3
herein) and otherwise upon the terms and conditions hereinafter set forth.  The
Call Option A in this Section 2.1(A) may only be exercised by the Company (I)
prior to 11:59 p.m. prevailing Eastern Time on June 30, 2013 and (II) upon the
payment in full and in cash (and receipt by the Administrative Agent thereof) on
or before June 30, 2013, of (i) all outstanding principal Obligations under the
Term Loans B (as such terms are defined in the Credit Agreement); plus (ii) all
outstanding, accrued and unpaid interest and any Deferred Fee (as such term is
defined in the Credit Agreement) applicable to Term Loans B; and plus (iii) an
amount equal to five percent (5%) of the sum of clauses (i) and (ii) hereunder.


(B)  Upon execution and delivery of the Warrants by the Company, the holders of
the Warrants hereby grant to the Company the option (“Call Option B”) to
purchase all but not less than all of the Warrants then outstanding at a price
equal to the Call Price (as defined in Section 2.3 herein) and otherwise upon
the terms and conditions hereinafter set forth.  The Call Option B in this
Section 2.1(B) may only be exercised by the Company (I) prior to 11:59 p.m.
prevailing Eastern Time on June 30, 2013 and (II) upon the payment in full and
in cash (and receipt by the Administrative Agent thereof) of (a) all Net Cash
Proceeds from the sale of *** in amount equal to or greater than $*** on or
before March 31, 2013, and (b) all outstanding Obligations owing under the
Credit Agreement on or before June 30, 2013 and the termination of the
Commitments as of such date.


(C)Upon execution and delivery of the Warrants by the Company, the holders of
the Warrants hereby grant to the Company the option (“Call Option C”) to
purchase fifty percent (50%) but not less than fifty percent (50%) of the then
outstanding Warrants at a price equal to the Call Price (as defined in Section
2.3 herein) and otherwise upon the terms and conditions hereinafter set
forth.  The Call Option C in this Section 2.1(C) may only be exercised by the
Company (I) prior to 11:59 p.m. prevailing Eastern Time on March 31, 2013 and
(II) upon the payment in full and in cash (and receipt by the Administrative
Agent thereof) on or before March 31, 2013 of all Net Cash Proceeds from the
sale of *** in amount equal to or greater than $***.


(D)Subject to Section 2.1(G) hereof, upon execution and delivery of the Warrants
by the Company, the holders of the Warrants hereby grant to the Company the
option (“Call Option D”) to purchase all but not less than all of the then
outstanding Warrants at a price equal to the Call Price (as defined in Section
2.3 herein) and otherwise upon the terms and conditions hereinafter set
forth.  The Call Option D in this Section 2.1(D) may only be exercised by the
Company (I) prior to 11:59 p.m. prevailing Eastern Time on April 30, 2013 and
(II) upon the payment in full and in cash (and receipt by the Administrative
Agent thereof) on or before April 30, 2013 of all outstanding Obligations owing
under the Credit Agreement and the termination of the Commitments as of such
date.

 
3

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement
 
                (E)Subject to Section 2.1(G) hereof, upon execution and delivery
of the Warrants by the Company, the holders of the Warrants hereby grant to the
Company the option (“Call Option E”) to purchase seventy-five percent (75%) but
not less than seventy-five percent (75%) of the then outstanding Warrants at a
price equal to the Call Price (as defined in Section 2.3 herein) and otherwise
upon the terms and conditions hereinafter set forth.  The Call Option E in this
Section 2.1(E) may only be exercised by the Company (I) after 11:59 p.m.
prevailing Eastern Time on April 30, 2013 and prior to 11:59 p.m. prevailing
Eastern Time on May 31, 2013 and (II) upon the payment in full and in cash (and
receipt by the Administrative Agent thereof) after April 30, 2013 and on or
before May 31, 2013 of all outstanding Obligations owing under the Credit
Agreement and the termination of the Commitments as of such date.


(F)Subject to Section 2.1(G) hereof, upon execution and delivery of the Warrants
by the Company, the holders of the Warrants hereby grant to the Company the
option (“Call Option F”) to purchase fifty percent (50%) but not less than fifty
percent (50%) of the then outstanding Warrants at a price equal to the Call
Price (as defined in Section 2.3 herein) and otherwise upon the terms and
conditions hereinafter set forth.  The Call Option F in this Section 2.1(F) may
only be exercised by the Company (I) after 11:59 p.m. prevailing Eastern Time on
May 31, 2013 and prior to 11:59 p.m. prevailing Eastern Time on June 30, 2013,
and (II) upon the payment in full and in cash (and receipt by the Administrative
Agent thereof) after May 31, 2013 and on or before June 30, 2013 of all
outstanding Obligations owing under the Credit Agreement and the termination of
the Commitments as of such date.


(G)In the event of the exercise of Call Option C and the Company subsequently
satisfies the condition set forth in Section 2.1(B)(II)(b), then, Call Options
D, E and F shall be null and void.


(H)Any shares of Company stock owned by any Warrant holder and received by such
holder as a result of the exercise of all or any portion of such holder’s
Warrant shall be includable and subject to Call Options A through F herein at an
exercise price of $0.001 per share.


(I)If any expiration or date for exercise of an option occurs, or payment
hereunder becomes due and payable, on a day which is not a Business Day (as such
term is defined in the Credit Agreement), the expiration or exercise date of
such option, or due date of such payment, shall be extended to the next
succeeding Business Day, and on which date such option shall be exercised or
otherwise expire at 11:59 p.m. prevailing Eastern Time, or such payment shall be
due and payable.


Section 2.2.     Manner of Exercise.  The Company may exercise its Call Options
A through F set forth in Section 2.1 by delivering to the holders of the
Warrants prior to the applicable deadlines set forth in Section 2.1 a notice of
purchase (“Notice of Purchase”) at the addresses provided for in the IRA which
shall describe the intention of the Company to purchase the Warrants in
reasonable detail, including, without limitation, a reasonably detailed
calculation of the Call Price and a statement certified by an officer of the
Company stating that all conditions to the exercise of such option have been
satisfied in full.  All partial repurchases of Warrants and Common Stock
permitted hereunder shall be purchased on a pro rata basis based upon the number
of shares of Common Stock held by each holder assuming for purposes of this
determination that each holder had exercised all Warrants held by it immediately
prior to such determination.  On such date which the Company shall elect in
written notice to the holders of the Warrants (the “Call Settlement Date”),
which Call Settlement Date shall not be more than five (5) days after the date
of the Notice of Purchase, the Company shall transfer to each holder of the
Warrants, in immediately available funds, the Call Price owing such holder
against delivery by such holder of the Warrants to the Company at its office in
Huntington, West Virginia or to a mutually agreeable escrow agent.
 
 
4

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement
 
                 Section 2.3.Determination of Call Price.  Subject to the
following provisions of this Section 2.3, the “Call Price” with respect to Call
Options (A), (B), (C), (D), (E), and (F) shall be equal to $.001 multiplied by
the number of shares of Company stock subject to the Warrants being sold, not to
exceed $10,000.


Section 3.Matters pertaining to Shareholder voting.  Marshall T. Reynolds (the
“Shareholder”) agrees to promptly, and without any delay, vote, or cause to be
voted, all Shares (as defined below) owned by Shareholder, or over which
Shareholder has voting control, to (i) cause a special meeting of shareholders
to be duly called, convened and held in accordance with applicable law (the
“Special Meeting”) to approve the issuance of the Warrants and any and all other
related acts or agreements incidental to the issuance of such Warrants or
otherwise required by the Credit Agreement or IRA (collectively, the “Authorized
Matters”), and (ii) approve, authorize and direct the execution of the
Authorized Matters by the Company at such Special Meeting.  For purposes of this
Agreement, the term “Shares” shall mean and include any securities of the
Company, including without limitation, all shares of common stock, by whatever
name called, now owned or subsequently acquired by the Shareholder, however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.


Section 4. Matters pertaining to the Subordination Agreement. Marshall T.
Reynolds hereby agrees that all Obligations under the Credit Agreement, as
amended and restated, shall constitute “Superior Indebtedness” as such term is
defined in that certain Debt Subordination Agreement dated as of December 29,
2009 between the Administrative Agent and Marshall T. Reynolds.


 
5

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement
 
                 Section 5.Release; Covenant Not to Sue; Acknowledgement.


(a) The Borrower, each Guarantor and the Shareholder (collectively, the
“Releasing Parties”) each hereby absolutely and unconditionally releases and
forever discharges the Administrative Agent and each Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys,
Consultants, representatives and employees of any of the foregoing (each a
“Released Party”), from any and all claims, demands or causes of action of any
kind, nature or description relating to or arising out of or in connection with
or as a result of any of the Original Credit Agreement (and any Obligations
thereunder), the Forbearance Agreement, the Contribution Agreement, any other
Loan Documents, and the negotiation and execution of the Credit Agreement,
Warrants, the Investors’ Rights Agreement or any other related acts, agreements
and documents, whether arising in law or equity or upon contract or tort or
under any state or federal law or otherwise, which each Releasing Party has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of the Credit Agreement, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.  It
is the intention of each Releasing Party in providing this release that the same
shall be effective as a bar to each and every claim, demand and cause of action
specified.  Each Releasing Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Each Releasing Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.


(b)Each Releasing Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such Releasing Party pursuant to the above release.  If any Releasing Party or
any of its successors, assigns or other legal representations violates the
foregoing covenant, such Releasing Party, for itself and its successors, assigns
and legal representatives, agrees to pay, in addition to such other damages as
any Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.


 
6

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement
 
                 (c)Each Releasing Party represents and warrants that, to its
knowledge, there are no liabilities, claims, suits, debts, liens, losses, causes
of action, demands, rights, damages or costs, or expenses of any kind, character
or nature whatsoever, known or unknown, fixed or contingent, which such
Releasing Party may have or claim to have against any Released Party arising
with respect to the Original Credit Agreement (and any Obligations thereunder),
the Forbearance Agreement, the Contribution Agreement or any other Loan
Documents, and the negotiation and execution of the Credit Agreement, Warrants,
the Investors’ Rights Agreement or any other related acts, agreements and
documents, and each Releasing Party further acknowledges that, as of the date
hereof, it does not have any counterclaim, set-off, or defense against the
Released Parties, each of which such Releasing Party hereby expressly waives.
Section 6.Reaffirmation of Guarantors.


(a)Each Guarantor heretofore executed and delivered to the Administrative Agent
a Guaranty Agreement dated as of September 7, 2007 (the “Guaranty”).  Each of
the Guarantors hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this letter agreement and consents to the terms and
conditions of the Credit Agreement (and all Obligations thereunder), this letter
agreement and any related Loan Documents effected pursuant to the Credit
Agreement, and all obligations thereunder, and any Liens created or provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged by the Credit Agreement or this letter agreement.  Each Guarantor
hereby confirms to the Administrative Agent and the Lenders that, after giving
effect to the Credit Agreement and this letter agreement, the Guaranty of such
Guarantor and each other Loan Document to which such Guarantor is a party
continues in full force and effect and is the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.  Each Guarantor
further acknowledges, confirms and agrees that Administrative Agent and the
Lenders have and shall continue to have a valid, enforceable and perfected
first-priority lien (subject only to Permitted Liens) upon and security interest
in the Collateral granted to Administrative Agent and the Lenders pursuant to
the Loan Documents or otherwise granted to or held by Administrative Agent and
the Lenders.


(b)Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in the Credit Agreement and this letter
agreement, such Guarantor is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the Credit Agreement or this letter
agreement, (ii) nothing in the Credit Agreement, this letter agreement or any
other Loan Document shall be deemed to require the consent of such Guarantor to
any future waivers or modifications to the Credit Agreement, and (iii) the
Lender parties hereto are relying on the assurances provided herein in entering
into the Credit Agreement and this letter agreement and extending credit to the
Borrower pursuant to the terms thereto.


 
7

--------------------------------------------------------------------------------

 
Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***] October 19, 2012 Side
Letter Agreement


 




 

   Fifth Third Bank, as Administrative Agent,    as a Lender and as a Warrant
Holder        By:/S/ Don Mitchell         Don Mitchell

 


 
 







 
8

--------------------------------------------------------------------------------

 
 

  THE HUNTINGTON NATIONAL BANK, as a Warrant Holder       By: /S/ Bruce G.
Shearer    Name: Bruce G. Shearer    Title: Senior Vice President    

 
OLD NATIONAL BANK, as a Warrant Holder
     
By: /S/ Jason L. Dunn
 
Name: Jason L. Dunn
 
Title: Officer

     
SUNTRUST BANK, as a Warrant Holder
     
By: /S/ William S. Krueger
 
Name: William S. Krueger
 
Title: First Vice President

     
UNITED BANK, as a Warrant Holder
     
By:/S/ Linda J. Pleasants
 
Name: Linda J. Pleasants
 
Title: Vice President - United Bank, Inc.

     
SUMMIT COMMUNITY BANK, as a Warrant Holder
     
By: /S/ Brad Ritchie
 
Name: Brad Ritchie
 
Title: President










[Signature Page to October 19, 2012 Side Letter Agreement]

 
 

--------------------------------------------------------------------------------

 
 

   Accepted and Agreed, by    Borrower under Credit Agreement, and    as the
Company under the IRA            Champion Industries, Inc.    By: /S/ Todd R.
Fry    Title: Senior Vice President and Chief Financial Officer    





Accepted and Agreed, by
Each Guarantor under Credit Agreement
 
 
The Chapman Printing Company, Inc., a West Virginia corporation

 
Stationers, Inc., a West Virginia corporation

 
Bourque Printing, Inc., a Louisiana corporation

 
Dallas Printing of MS, Inc., a Mississippi corporation

 
Carolina Cut Sheets, Inc., a West Virginia corporation

 
Donihe Graphics, Inc., a Tennessee corporation

 
Smith & Butterfield Co., Inc., an Indiana corporation

 
The Merten Company, an Ohio corporation

 
Interform Corporation, a Pennsylvania corporation

 
CHMP Leasing, Inc., a West Virginia corporation

 
Blue Ridge Printing Co., Inc., North Carolina corporation

 
Capitol Business Equipment, Inc., a West Virginia corporation

 
Thompson’s of Morgantown, Inc., a West Virginia corporation

 
Independent Printing Service, Inc., an Indiana corporation

 
Diez Business Machines, Inc., a Louisiana corporation

 
Transdata Systems, Inc., a Louisiana corporation

 
Syscan Corporation, a West Virginia corporation

 
Champion Publishing, Inc., a West Virginia corporation





 

   By: /S/ Todd R. Fry    Title: Vice President and Chief Financial Officer

 


 


[Signature Page to October 19, 2012 Side Letter Agreement]

 
 

--------------------------------------------------------------------------------

 

   Accepted and Agreed, by Marshall T.      Reynolds, Individually and as
Shareholder                  /S/ Marshall T. Reynolds  

 
 






 










[Signature Page to October 19, 2012 Side Letter Agreement]

 